Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of claims
Claims have been amended on 6/8/2020. 
Claims 1-28 are pending and examined in the office action. 

	Information Disclosure Statement
The Information Disclosure Statements filed on 6/28/2020, 5/26/2021 and 9/3/2021 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action.  
	 
Priority
Instant application 16895921, filed 06/08/2020 is a division of 15846796, filed 12/19/2017, now U.S. Patent #10717989.
15846796 Claims Priority from Provisional Application 62436736, filed 12/20/2016, which is granted. 
	

Claim Objections
Claim 2 is objected for informalities:  
Claim 2b recites “or is expressed in a plant cell to produce a pesticidally effective amount of the pesticidal protein”, which does not impart any structural limitations or functional limitations that alter structure of the nucleic acid molecule of claim 1.  

It is suggested to claim a plant cell comprising the nucleic acid molecule, and/or expressing the pesticidal protein of claim 1, in a different claim. 

Claim 26 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternatives only, and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n). 
Claim 26 depends on claims 1 and 13, not in the alternatives.  
In addition, neither claim 13 nor claim 1 is drawn to, nor even recites, any seed. 
Accordingly, claim 26 has not been further treated on the merit

	
Claim Rejections - 35 USC § 112
Failing to further limit the independent claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 
Claims 3-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites the molecule of claim 1 “is present within a host cell”, which does not further limit the structure of claim 1.   
Appropriate corrections are required.  

Dependent claims 4-6 do not cure the deficiency. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 25 recites “the like” (line 4) and “such as” (line 5). 
The phrase "the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
In this case, claim 25 recites “corn flakes, corn cakes, corn flour, corn meal, corn syrup, corn oil, corn silage, corn starch, corn cereal”, and “the like”.  While “corn flakes, corn cakes, corn flour, corn meal, corn syrup, corn oil, corn silage, corn starch, corn cereal” are disclosed, “the like” is not disclosed, thereby rendering the scope of the claim(s) unascertainable. 
The phrase "such as" render the claim indefinite, because it is unclear whether the limitations 
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the term after the “such as” (fuel derived from cotton oil) is a limitation, a rejection under 35 U.S.C. 112, second paragraph should be made.  
In another word, it is not clear whether the claimed limitation is “fuel product” or “fuel derived from cotton oil”.  See MPEP § 2173.05(d).
Appropriate corrections are required. 

Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 1-25, 27-28 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

According to specification ([0130]-[0131]), “segment” or “fragment” is used in this application to describe consecutive amino acid or nucleic acid sequences that are shorter than the complete amino acid may be defined as exhibiting pesticidal activity. 
Thus, in view of specification and by BRI, “a polynucleotide segment” of a polynucleotide sequence is interpreted as any fragment of said given polynucleotide sequence as short as 2 bases long. “A fragment” of a protein sequence is interpreted as any fragment of said given protein sequence as short as 2 amino acids long.  They may or may not have pesticidal activity. 
Claims are broadly drawn to a genus of polynucleotide segments encoding a genus of polypeptide sequences having at least 62% sequence identities to SEQ ID NO: 33 or SEQ ID NO: 47, or genus of segments/fragments of SEQ ID NO: 33 or SEQ ID NO: 47; or a genus of polynucleotide segments hybridizing to SEQ ID NO: 32 or SEQ ID NO: 48 (encoding SEQ ID NO: 33 or SEQ ID NO: 47), a genus of plants comprising above sequences, segments/fragments thereof, and a genus of methods of using above polypeptide sequences and segments/fragments and to contact pests.  
Claimed function is pesticidal activity against genus of insects.   

To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative 

The specification describes the structure of SEQ ID NOs: 33 and 49 and encoding sequences SEQ ID NOs: 32 and 48 (TIC7017 toxin) by providing sequence information in sequence listing and in specification ([0058]-[0059], [0074]-[0075]), and provides examples of using TIC7017 toxin pesticidal activity in transformed corn plants (Example 2, [0194], table 10; example 11, [0236]-[0239], table 21).  
According to specification ([0059] and [0075]), SEQ ID NO:33 is the native amino acid sequence of the TIC7017 protein. SEQ ID NO:49 is mutant amino acid sequence of TIC7017PL, wherein an additional alanine residue is inserted immediately following the initiating methionine. 
In example 2 of the specification ([0194], tables 10-11), TIC7017 showed pesticidal activity against pest species of WCR, NCR, SCR, CPB, TPB, WTB, SGSB, NBSB, SBL, DBW and VBC.  

However, the specification does not describe the common structure feature and sufficient connection to claimed pesticidal activity of: 
1. the genus of sequences having at least 62% sequence identities to SEQ ID NO: 33 or 49.
 The specification does not describe the conservative domain(s) of TIC7017 toxin.     
In example 2 of the specification ([0194], tables 10-11), TIC7017 showed pesticidal activity against most of the pest species, but not ECB, TBW, FAW, SAW, and BCW. 
In the same example 2 ([0194], tables 10-11):
TIC9258 (SEQ ID NO: 87 in [0113]) has no activity against any of the pest species.  SEQ ID NO: 87 has a 90% sequence identity to SEQ ID NO: 33.  Thus, 1% amino acid substitution could lead to loss of all activity again any pest.      

TIC7016 (SEQ ID NO: 47, [0073]): SEQ ID NO: 47 is 99.1% identical to SEQ ID NO: 44, but such 0.9% amino acid change leads to different specificity against pests, adding ECB but losing NCR and SCR as compared to SEQ ID NO: 33 (TIC7017).  
Therefore, changing identity by only 0.9% or 1% leads to significantly change of specificity and/or activity of the original protein, and can lose all the pesticidal activity, not to mention changing identity by 38%.   
Thus, the claimed genus of species have different structure features connected to activities and specificities, which are not described by the specification, nor by prior art (the toxins are new).  
2. Regarding the genus of fragments of SEQ ID NO: 33 or 49 encompass the sequences as short as 2 amino acids, which do not likely have the structure feature associated to pesticidal activity.  
3. Regarding the genus of segments hybridizing to SEQ ID NO: 33, Fourgoux-Nicol et al (Plant Molecular Biology 40: 857-872, 1999) teach the identification of a 674bp fragment using a 497bp probe incorporating stringent hybridization conditions comprising three consecutive 30 minute rinses in 2X, 1X and 0.1X SSC with 0.1% SDS at 65°C (page 859, left column, 2nd paragraph).  Fourgoux-Nicol et al also teach that the probe and identified DNA fragment exhibited a number of sequence differences comprising a 99bp insertion within the probe and a single nucleotide gap, while the DNA fragment contained 2 single nucleotide gaps and together the fragments contained 27 nucleotide mismatches. Taking into account the insertions, gaps and mismatches, the longest stretch of contiguous nucleotides to which the probe could hybridize consisted of 93bp of DNA (page 862, Figure 2).   Thus, the sequences and percentage identical thereof obtained by hybridizations are not consistent or reliable.   Furthermore, a hybridizing sequence can be longer or shorter than the template sequence.  Many 
Therefore, the specification and prior art do not describe any common structure feature(s) connected to activities and specificities. 

Regarding the element of the description of a representative number of species: 
SEQ ID NO: 33 is a polypeptide sequence of 274 amino acids.  For at least 62% sequence identity, up to 38%, or 104 amino acids, can be substituted, deleted, or added. Thus, (104+103+102+ ...... +3+2+1) amino acids can be substituted, deleted, or added.  In addition, each position can be substituted with 19 amino acids, and each peptide species of the genus can be 170-388 amino acids long.   
SEQ ID NO: 49 is a polypeptide sequence of 275 amino acids.  For at least 62% sequence identity, up to 38%, or 104 amino acids, can be substituted, deleted, or added. Thus, (104+103+102+ ...... +3+2+1) amino acids can be substituted, deleted, or added.  In addition, each position can be substituted with 19 amino acids, and each peptide species of the genus can be 171-389 amino acids long.   
The genus of fragments of SEQ ID NO: 33 or 49 encompass the sequences as short as 2 amino acids, thus can have (2, 3, 4, ………. 273, or 2, 3, 4, …..274) amino acids in all positions, and is an extremely large number.   
Since an amino acid can be coded by more than one codon, the polynucleotides encoding the above peptides are an even larger number. The genus of segments hybridizing to SEQ ID NO: 32 or 48 can be longer or shorter than the template sequence, thus are extremely large number.   
Thus, the claimed genera of sequences are extremely large numbers.  
Again, as analyzed above, the sequences are heterogeneous in structure, any amino acid change can affect pesticidal activity, and specificities.   Critically, even a sequence having 99% sequence identity to SEQ ID NO: 33 showed no activity at al against any of the 16 tested pests.   


Scope of enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 1-25, 27-28 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for using SEQ ID NOs: 33 or 49 (TIC7017) for conferring pesticidal activity against pest species of WCR, NCR, SCR, CPB, TPB, WTB, SGSB, NBSB, SBL, CEW, SWC, DBM, and VBC, does not reasonably provide enablement for using SEQ ID NOs: 33 or 49 (TIC7017)  for conferring pesticidal activity against pest species of TWB, FAW SAW and BCW, thus does not reasonably provide enablement for using SEQ ID NOs: 33 or 49 (TIC7017) for conferring pesticidal activity against all the species of the genus of pests. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Claims are broadly drawn to nucleic acid molecule SEQ ID NO: 47 (encoded by SEQ NO: 46), the plant, seed, composition comprising the molecule, and the method of using the molecule, to confer the genus of pests including the sub-genus and species recited in claims 7-14.  

However, the specification failed to provide guidance of using SEQ ID NOs: 33 or 49 (TIC7017) for conferring pesticidal activity against pest species of TWB, FAW SAW and BCW.  In contrary, TIC7017 showed no pesticidal activity against pest species of TWB, FAW SAW and BCW (Example 2, [0194], table 11). 
Furthermore, in prior art, there is no knowledge of using SEQ ID NO: 33 and SEQ ID NO: 49 (both new proteins) to confer pest resistance.   
MPEP 2164 provides the Enablement Requirement. MPEP section 2164.01 states "Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention"
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation.
Therefore, given the claim breadth, lack of guidance in the specification, unpredictability in the prior art, particularly the amount of direction provided by the inventor, undue experimentation would have been required by one skilled in the art to make and use the invention as broadly claimed.

Using SEQ ID NOs: 33 or 49 (TIC7017) for conferring pesticidal activity against pest species of TWB, FAW SAW and BCW, and all the claimed species (including species of claims 7-14), is not enabled. 

	
Claim Rejections - 35 USC § 101
Claim is directed to product of nature
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 27-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (natural product and natural process) without significantly more.  
Claim 27 recites a plant comprising nucleic acid molecule encoding amino acid sequence SEQ ID NO: 33 or SEQ ID NO: 49 and sequences having at least 62% sequence identity thereof.    
According to specification ([0058]-[0059]), SEQ ID NO:32 is a nucleic acid sequence obtained from the Lysinibacillus sphaericus species EGBS1094 encoding a TIC7017 pesticidal protein.  SEQ ID NO:33 is the amino acid sequence of the TIC7017 protein. 
Thus, SEQ ID NO: 33 and its native encoding sequence, are natural product.  Sequences having at least 62% sequence identity thereof and their native encoding sequences, encompass natural variants and polymorphisms, also natural products.  
Lysinibacillus sphaericus exists naturally in the soil, and many plant species naturally host Lysinibacillus sphaericus.  

Thus, the claimed plant encompasses such natural plant hosting Lysinibacillus sphaericus that naturally comprises nucleic acid molecule encoding SEQ ID NO: 33, a natural product. There is no non-natural product added, not to mention significantly more, to such natural product.
Therefore, claim 27 is directed to natural product without significantly more. 

Claim 28 recites a method of contacting pests with SEQ ID NO: 33 or SEQ ID NO: 49 and sequences having at least 62% sequence identity thereof.    
As analyzed above, plants naturally host Lysinibacillus sphaericus comprising SEQ ID NO: 33. 
Thus, “contacting pests” with SEQ ID NO: 33 encompasses the natural process of pests contacting plants.  
This is no non-natural step(s) added to the natural process, not to mention significantly more. 
Therefore, claim 28 is directed to natural process without significantly more.  

AIA -Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102(a1) and 102(a2) as being anticipated by Liu et al (US 20160186204, published 6/30/2016, filed 8/16/2013).
Claims 1 and 15 are broadly drawn to a genus of polynucleotide segments encoding a genus of fragments of SEQ ID NO: 33 or 49, and a genus of plants comprising above fragments.  The polynucleotides are linked to heterologous promoter, and to a vector, and said vector is selected from the group consisting of a plasmid, phagemid, bacmid, cosmid, and a bacterial or yeast artificial chromosome.
Claimed function is pesticidal activity against insects.   

Limitations by dependent claims:
Claim 2: the recombinant nucleic acid molecule comprises a sequence that functions to express the pesticidal protein in a plant.
Claims 3-6: the recombinant nucleic acid molecule is present within a host cell, wherein said host cell is selected from the group consisting of a bacterial and a plant cell. 
The bacterial host cell is from a genus of bacteria selected from the group consisting of Agrobacterium, Rhizobium, Bacillus, Brevibacillus, Escherichia, Pseudomonas, Klebsiella, and Erwinia; and wherein said Bacillus species is a Bacillus cereus or a Bacillus thuringiensis, said Brevibacillus is a Brevibacillus laterosperous, and said Escherichia is an Escherichia coli.
The plant cell is a dicotyledonous or a monocotyledonous plant cell, and selected from the group consisting of an alfalfa, banana, barley, bean, broccoli, cabbage, brassica, carrot, cassava, castor, eucalyptus, flax, garlic, grape, hops, leek, lettuce, Loblolly pine, millets, melons, nut, oat, olive, onion, ornamental, palm, pasture grass, pea, peanut, pepper, pigeonpea, pine, potato, poplar, pumpkin, Radiata pine, radish, rapeseed, rice, rootstocks, rye, safflower, shrub, sorghum, Southern pine, soybean, spinach, squash, strawberry, sugar beet, sugarcane, sunflower, sweet corn, sweet gum, sweet potato, switchgrass, tea, tobacco, tomato, triticale, turf grass, watermelon, and wheat plant cell.
Note: claims 3-6 do not limit the structure of the polynucleotides and toxins, but merely recites the intended use and the environment of existing, thus are not accorded patentable weight. 
Claims 24-25 are drawn to commodity product produced from the host cell of claim 3, said commodity product comprising a detectable amount of said recombinant nucleic acid molecule or pesticidal protein, wherein the commodity product is selected from the group consisting of commodity corn bagged by a grain handler, corn flakes, corn cakes, corn flour, corn meal, corn syrup, corn oil, corn silage, corn starch, corn cereal, and the like, whole or processed cotton seed, cotton oil, lint, seeds and plant parts processed for feed or food, fiber, paper, biomasses, and fuel products such as fuel derived from cotton oil or pellets derived from cotton gin waste, whole or processed soybean seed, soybean oil, soybean protein, soybean meal, soybean flour, soybean flakes, soybean bran, soybean milk, soybean cheese, soybean wine, animal feed comprising soybean, paper comprising soybean, cream comprising soybean, soybean biomass, and fuel products produced using soybean plants and soybean plant parts.

Claims 7-8: the pesticidal protein exhibits activity against an insect species of the order of Coleoptera, particularly Western Corn Rootworm, Southern Corn Rootworm, Northern Corn Rootworm, Mexican Corn Rootworm, Brazilian Corn Rootworm, or Brazilian Corn Rootworm complex consisting of Diabrotica viridula and Diabrotica speciosa.

Claims 11-12: the pesticidal protein exhibits activity against an insect species of the order of Hemiptera, particularly Southern Green Stinkbug, Neotropical Brown Stinkbug, Western Tarnished Plant Bug, and Tarnished Plant Bug.
Claims 13-14: the pesticidal protein exhibits activity against an insect species of the order of Thysanoptera, particularly Tobacco Thrips, Flower Thrips, Western Flower Thrips, and Soybean Thrips.
Claims 16-17 limit claim 15, wherein said plant is a monocot plant or a dicot plant, particularly alfalfa, banana, barley, bean, broccoli, cabbage, brassica, carrot, cassava, castor, cauliflower, celery, chickpea, Chinese cabbage, citrus, coconut, coffee, corn, clover, cotton, a cucurbit, cucumber, Douglas fir, eggplant, eucalyptus, flax, garlic, grape, hops, leek, lettuce, Loblolly pine, millets, melons, nut, oat, olive, onion, ornamental, palm, pasture grass, pea, peanut, pepper, pigeon pea, pine, potato, poplar, pumpkin, Radiata pine, radish, rapeseed, rice, rootstocks, rye, safflower, shrub, sorghum, Southern pine, soybean, spinach, squash, strawberry, sugar beet, sugarcane, sunflower, sweet corn, sweet gum, sweet potato, switchgrass, tea, tobacco, tomato, triticale, turf grass, watermelon, and wheat.
Claim 18 is drawn to seeds from the plant of claim 15, wherein said seed comprises said recombinant nucleic acid molecule.
Claims 19 is drawn to insect inhibitory composition comprising the recombinant nucleic acid molecule of claim 1.
Claims 20-23 limit claim 19: further comprising a nucleotide sequence encoding at least one other pesticidal agent that is different from said pesticidal protein:

wherein said at least one other pesticidal agent exhibits activity against one or more pest species of the orders Lepidoptera, Coleoptera, or Hemiptera;
wherein said at least one other pesticidal protein is selected from the group consisting of a Cry1A, Cry1Ab, Cry1Ac, Cry1A.105, Cry1Ae, Cry1B, Cry1C, Cry1C variants, Cry1D, Cry1E, Cry1F, Cry1A/F chimeras, Cry1G, Cry1H, Cry1I, Cry1J, Cry1K, Cry1L, Cry2A, Cry2Ab, Cry2Ae, Cry3, Cry3A variants, Cry3B, Cry4B, Cry6, Cry7, Cry8, Cry9, Cry15, Cry34, Cry35, Cry43A, Cry43B, Cry51Aa1, ET29, ET33, ET34, ET35, ET66, ET70, TIC400, TIC407, TIC417, TIC431, TIC800, TIC807, TIC834, TIC853, TIC900, TIC901, TIC1201, TIC1415, TIC3131, VIP3A, VIP3B, VIP3Ab, AXMI-AXMI-, AXMI-88, AXMI-97, AXMI-102, AXMI-112, AXMI-117, AXMI-100, AXMI-115, AXMI-113, and AXMI-005, AXMI134, AXMI-150, AXMI-171, AXMI-184, AXMI-196, AXMI-204, AXMI-207, AXMI-209, AXMI-205, AXMI-218, AXMI-220, AXMI-221z, AXMI-222z, AXMI-223z, AXMI-224z and AXMI-225z, AXMI-238, AXMI-270, AXMI-279, AXMI-345, AXMI-R1 and variants thereof, IP3 and variants thereof, DIG-3, DIG-5, DIG-10 and a DIG-11 protein.

As analyzed above, the fragments of SEQ ID NO: 33 or 49 encompass the sequences as short as 2 amino acids.
Liu et al teach sequence (SEQ ID NO: 18 of Liu et al) that comprise multiple fragments of instant SEQ ID NO: 33.  
	Liu et al teach making transgenic plant comprising polynucleotides encoding and expressing the sequence above comprising the fragments (SEQ ID NO: 18 of Liu et al, also named PIP-47) ([0381] and [0383]): 
Against instant SEQ ID NO: 33

US-14-912-356-18
; Sequence 18, Application US/14912356
; Publication No. US20160186204A1

;  APPLICANT: Pioneer HiBred International
;  APPLICANT:Liu, Lu
;  APPLICANT:O'Rear, Jessica
;  APPLICANT:Park, Young Jun
;  APPLICANT:Rosen, Barbara
;  APPLICANT:Schellenberger, Ute
;  APPLICANT:Schepers, Eric
;  APPLICANT:Wei, Zun-Zhi
;  APPLICANT:Xie, Weiping
;  APPLICANT:Yalpani, Nasser
;  APPLICANT:Zhong, Xiaohong
;  APPLICANT:Zhu, Genhai
;  TITLE OF INVENTION: PROTEINS HAVING INSECTICIDAL ACTIVITY AGAINST COLEOPTERA
;  FILE REFERENCE: 5273-WO-PCT
;  CURRENT APPLICATION NUMBER: US/14/912,356
;  CURRENT FILING DATE: 2016-02-16
;  PRIOR APPLICATION NUMBER: US 61/866,747
;  PRIOR FILING DATE: 2013-08-16
;  NUMBER OF SEQ ID NOS: 922
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18
;  LENGTH: 266
;  TYPE: PRT
;  ORGANISM: Klebsiella oxytoca
US-14-912-356-18

  Query Match             15.5%;  Score 213;  DB 14;  Length 266;
  Best Local Similarity   23.7%;  
  Matches   50;  Conservative   57;  Mismatches   98;  Indels    6;  Gaps    4;

Qy         68 YSAAVKEAAKIAPTT---GLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKILQNPLI 124
              ::: :  |   || |   || ||::: |: | :|   |:   |   : ::   :   | :
Db         54 HASKLVNATSSAPQTMFDGLQTIVNLCRVQSGYNALDPDGTGNKVYFTRFTQNVANVPCL 113

Qy        125 HLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSSEKQTE 184
               ||::  |: |: : : :| |:   : ::|:: :|: ||  |: :|||:| | ::: |  
Db        114 SLLSAETKNIKQQSHNADELINSFVDAFDGLTQSDQSKIKSSVTSLAKAALSYANQDQKS 173

Qy        185 KLFTQSTINC-EENIDIYIYSSSVTMEEHSGKHNVK-QVEFEIQETQLRFTKELWSLYSD 242
                |||: :   :: :   :|:|:  :     |  :  : |: :|:     ::  |    |
Db        174 SNFTQNILQTGDDQVIFTLYASTFEISSTQSKGVISFKSEYSLQQALYSLSRASWERVKD 233

Qy        243 AVLAKHLALMDDWLNGIDTKADNRLSTLTCL 273
                  :    |: ||| : | | :  ||:  |
Db        234 LFAEQEKTTMEQWLNDMKTPAKSG-STVKAL 263

Liu et al teach the polynucleotides linked to heterologous promoter ([0178]), and is cloned in transformation vectors particularly plasmid vectors ([0210]).  
Again, the recited function of pesticidal activity in instant claims is inherent.  Liu et al nevertheless teach that PIP-47 has pesticidal activity ([0370]-[0371]). 
Thus, Liu et al teach the polynucleotide sequences, the promoter, the transformation vector, and the transgenic plant, thus teach the all the limitations of claims 1-2 and 15. 

Liu et al teach that PIP-47 has pesticidal activity controlling Hemiptera including tarnished plant bug ([0018], [0359], [0406]), teaching claims 11-12.  
Liu et al do not explicitly teach PIP-47 having activity against insect species of the order of Thysanoptera, and the species of Tobacco Thrips , Flower Thrips, Western Flower Thrips, and Soybean Thrips.  However, since Liu et al teach fragments of instant SEQ ID NO: 33, the clamed activity is considered inherent.  Thus, Liu et al inherently teach the limitation of claims 13-14. 
Liu et al teach that the host plant is monocot or dicot ([0185]), including corn and soybean ([0217]), the limitations of claims 16-17.  
Liu et al teach that the seed comprising the polynucleotide (claim 39), teaching instant claim 18. 
Liu et al further teach a composition comprising the PIP-47 ([0345], claim 58). The composition comprises one other insecticide ([0367]), teaching claims 19-20.  
The composition includes other pesticidal agent including insecticidal Cry protein against insects of Lepidoptera and/or Coleoptera ([0348], [0382]), teaching the limitation of claims 21-23.  
The commodity products in claim 25 include whole or processed soybean seed and soybean oil.   Liu et al teach obtaining product from the plant including soybean seed and oil ([0391]), teaching claims 24-25.  
Therefore, Liu et al teach all the claim limitations.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-25, 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US Patent 10717989. 
Instant application shares multiple inventors with US Patent 10717989. Monsanto is the applicant of both instant application and the US Patent. 
US Patent 10717989 claims: 
1. A recombinant nucleic acid molecule comprising a heterologous promoter operably linked to a polynucleotide segment encoding a pesticidal protein, wherein said pesticidal protein comprises the amino acid sequence of SEQ ID NO:47.
2. The recombinant nucleic acid molecule of claim 1, wherein said recombinant nucleic acid molecule comprises a sequence that functions to express the pesticidal protein in a plant.
3. A host cell comprising the recombinant nucleic acid molecule of claim 1, further characterized in that said host cell is selected from the group consisting of a bacterial and a plant cell.
4. The bacterial cell of claim 3, wherein the bacterial host cell is from a genus of bacteria selected from the group consisting of Agrobacterium, Rhizobium, Bacillus, Brevibacillus, Escherichia, Pseudomonas, Klebsiella, and Erwinia; and wherein said Bacillus species is a Bacillus cereus or a Bacillus thuringiensis, said Brevibacillus is a Brevibacillus laterosporous, and said Escherichia is an Escherichia coli.
5. The plant cell of claim 3, wherein said plant cell is a dicotyledonous or a monocotyledonous plant cell.
6. The plant cell of claim 5, wherein said plant host cell is selected from the group consisting of an alfalfa, banana, barley, bean, broccoli, cabbage, brassica, carrot, cassava, castor, cauliflower, celery, chickpea, Chinese cabbage, citrus, coconut, coffee, corn, clover, cotton, a cucurbit, cucumber, Douglas fir, eggplant, eucalyptus, flax, garlic, grape, hops, leek, lettuce, Loblolly pine, millets, melons, nut, oat, olive, onion, ornamental, palm, pasture grass, pea, peanut, pepper, pigeonpea, pine, potato, poplar, pumpkin, Radiata pine, radish, rapeseed, rice, rootstocks, rye, safflower, shrub, sorghum, Southern pine, soybean, spinach, squash, strawberry, sugar beet, sugarcane, sunflower, sweet corn, sweet gum, sweet potato, switchgrass, tea, tobacco, tomato, triticale, turf grass, watermelon, and wheat plant cell.

8. The recombinant nucleic acid molecule of claim 7, wherein said insect species is Western Corn Rootworm or Northern Corn Rootworm.
9. The recombinant nucleic acid molecule of claim 1, wherein said pesticidal protein exhibits activity against an insect species of the order of Lepidoptera.
10. The recombinant nucleic acid molecule of claim 9, wherein said insect species is Velvet bean caterpillar, Soybean looper, or European corn borer.
11. The recombinant nucleic acid molecule of claim 1, wherein said pesticidal protein exhibits activity against an insect species of the order of Hemiptera.
12. The recombinant nucleic acid molecule of claim 11, wherein said insect species is Southern Green Stinkbug, Neotropical Brown Stinkbug, Western Tarnished Plant Bug, and Tarnished Plant Bug.
13. The recombinant nucleic acid molecule of claim 1, wherein said pesticidal protein exhibits activity against an insect species of the order of Thysanoptera.
14. The recombinant nucleic acid molecule of claim 13, wherein said insect species is Tobacco Thrips or Western Flower Thrips.
15. A plant comprising a recombinant nucleic acid molecule comprising a heterologous promoter operably linked to a polynucleotide segment encoding a pesticidal protein or pesticidal fragment thereof, wherein said pesticidal protein comprises the amino acid sequence of SEQ ID NO: 47 and said plant exhibits a detectable amount of said pesticidal protein, wherein the pesticidal protein comprises SEQ ID NO: 47.
16. The plant of claim 15, wherein said plant is a monocot plant or a dicot plant.
17. The plant of claim 15, wherein the plant is selected from the group consisting of an alfalfa, banana, barley, bean, broccoli, cabbage, brassica, carrot, cassava, castor, cauliflower, celery, chickpea, Chinese cabbage, citrus, coconut, coffee, corn, clover, cotton, a cucurbit, cucumber, Douglas fir, eggplant, eucalyptus, flax, garlic, grape, hops, leek, lettuce, Loblolly pine, millets, melons, nut, oat, olive, onion, ornamental, palm, pasture grass, pea, peanut, pepper, pigeon pea, pine, potato, poplar, pumpkin, Radiata pine, radish, rapeseed, rice, rootstocks, rye, safflower, shrub, sorghum, Southern pine, soybean, spinach, squash, strawberry, sugar beet, sugarcane, 
18. A seed from the plant of claim 15, wherein said seed comprises said recombinant nucleic acid molecule.
19. An insect inhibitory composition comprising the recombinant nucleic acid molecule of claim 1.
20. The insect inhibitory composition of claim 19, further comprising a nucleotide sequence encoding at least one other pesticidal agent that is different from said pesticidal protein.
21. The insect inhibitory composition of claim 20, wherein said at least one other pesticidal agent is selected from the group consisting of an insect inhibitory protein, an insect inhibitory dsRNA molecule, and an ancillary protein.
22. The insect inhibitory composition of claim 20, wherein said at least one other pesticidal agent exhibits activity against one or more pest species of the orders Lepidoptera, Coleoptera, or Hemiptera.
23. The insect inhibitory composition of claim 22, wherein said at least one other pesticidal protein is selected from the group consisting of a Cry1A, Cry1Ab, Cry1Ac, Cry1A.105, Cry1Ae, Cry1B, Cry1C, Cry1C variants, Cry1D, Cry1E, Cry1F, Cry1A/F chimeras, Cry1G, Cry1H, Cry1I, Cry1J, Cry1K, Cry1L, Cry2A, Cry2Ab, Cry2Ae, Cry3, Cry3A variants, Cry3B, Cry4B, Cry6, Cry7, Cry8, Cry9, Cry15, Cry34, Cry35, Cry43A, Cry43B, Cry51Aa1, ET29, ET33, ET34, ET35, ET66, ET70, TIC400, TIC407, TIC417, TIC431, TIC800, TIC807, TIC834, TIC853, TIC900, TIC901, TIC1201, TIC1415, TIC3131, VIP3A, VIP3B, VIP3Ab, AXMI-88, AXMI-97, AXMI-102, AXMI-112, AXMI-117, AXMI-100, AXMI-115, AXMI-113, and AXMI-005, AXMI134, AXMI-150, AXMI-171, AXMI-184, AXMI-196, AXMI-204, AXMI-207, AXMI-209, AXMI-205, AXMI-218, AXMI-220, AXMI-221z, AXMI-222z, AXMI-223z, AXMI-224z and AXMI-225z, AXMI-238, AXMI-270, AXMI-279, AXMI-345, AXMI-R1 and variants thereof, IP3 and variants thereof, DIG-3, DIG-5, DIG-10 and a DIG-11 protein.
24. A commodity product produced from the host cell of claim 3, said commodity product comprising a detectable amount of said recombinant nucleic acid molecule or pesticidal protein.
25. The commodity product of claim 24, wherein the commodity product is selected from the group consisting of commodity corn bagged by a grain handler, corn flakes, corn cakes, corn flour, corn meal, corn syrup, corn oil, corn silage, corn starch, corn cereal, whole or processed cotton seed, cotton oil, lint, seeds and plant parts 
26. A method of producing seed comprising the recombinant nucleic acid molecule of claim 1, said method comprising:
planting at least one of the seed of a plant comprising a recombinant nucleic acid molecule comprising a heterologous promoter operably linked to a polynucleotide segment encoding a pesticidal protein, wherein said pesticidal protein comprises the amino acid sequence of SEQ ID NO: 47 or and said plant exhibits a detectable amount of said pesticidal protein; growing plants from said seed; and harvesting seed from said plants, wherein said harvested seed comprises the recombinant nucleic acid molecule of claim 1. 
27. A plant resistant to insect infestation, wherein the cells of said plant comprise a recombinant nucleic acid molecule comprising a heterologous promoter operably linked to a polynucleotide segment encoding an insecticidally effective amount of a pesticidal protein, wherein the protein comprises SEQ ID NO:47.
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
SEQ ID NO: 47 is identical in the US Patent and instant application. 
By sequence alignment, SEQ ID NO: 47 is 99.1% identical to instant SEQ ID NO: 33, and 99.4% identical to instant SEQ ID NO: 49.
Instant SEQ ID NO: 33 against SEQ ID NO: 47 of US Patent (instant SEQ ID NO: 47)
RESULT 6
US-15-846-796-47
; Sequence 47, Application US/15846796
; Patent No. 10717989
; GENERAL INFORMATION
;  APPLICANT: Monsanto Technology LLC
;  TITLE OF INVENTION: NOVEL INSECT INHIBITORY PROTEINS
;  FILE REFERENCE: MONS:431US
;  CURRENT APPLICATION NUMBER: US/15/846,796
;  CURRENT FILING DATE: 2017-12-19
;  PRIOR APPLICATION NUMBER: US 62/436,736
;  PRIOR FILING DATE: 2016-12-20

;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 47
;  LENGTH: 275
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Amino acid sequence of TIC7016PL, wherein an additional alanine
;  OTHER INFORMATION:residue is inserted immediately following the initiating
;  OTHER INFORMATION:methionine.
US-15-846-796-47

  Query Match             99.1%;  Score 1360;  DB 3;  Length 275;
  Best Local Similarity   98.9%;  
  Matches  270;  Conservative    2;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          2 TNLDLKMESWLALNDISLHQNLEPVAIKLATSDQTVVSQGIFVGNQLSEARIADNQVQQA 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 TNLDLKMESWLALNDISLHQNLEPVAIKLATSDQTVVSQGIFVGNQLSEARIADNQVQQA 62

Qy         62 LQSFGRYSAAVKEAAKIAPTTGLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKILQN 121
              |||||||| |||||||:|||||||||||||||||||||||||||||||||||||||||||
Db         63 LQSFGRYSTAVKEAAKVAPTTGLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKILQN 122

Qy        122 PLIHLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSSEK 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        123 PLIHLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSSEK 182

Qy        182 QTEKLFTQSTINCEENIDIYIYSSSVTMEEHSGKHNVKQVEFEIQETQLRFTKELWSLYS 241
              |||||||||||||||||||||||||||||||:||||||||||||||||||||||||||||
Db        183 QTEKLFTQSTINCEENIDIYIYSSSVTMEEHNGKHNVKQVEFEIQETQLRFTKELWSLYS 242

Qy        242 DAVLAKHLALMDDWLNGIDTKADNRLSTLTCLV 274
              |||||||||||||||||||||||||||||||||
Db        243 DAVLAKHLALMDDWLNGIDTKADNRLSTLTCLV 275
Instant SEQ ID NO: 49 against SEQ ID NO: 47 of US Patent (instant SEQ ID NO: 47)
RESULT 2
US-15-846-796-47
; Sequence 47, Application US/15846796
; Patent No. 10717989
; GENERAL INFORMATION
;  APPLICANT: Monsanto Technology LLC
;  TITLE OF INVENTION: NOVEL INSECT INHIBITORY PROTEINS
;  FILE REFERENCE: MONS:431US
;  CURRENT APPLICATION NUMBER: US/15/846,796
;  CURRENT FILING DATE: 2017-12-19
;  PRIOR APPLICATION NUMBER: US 62/436,736
;  PRIOR FILING DATE: 2016-12-20
;  NUMBER OF SEQ ID NOS: 99
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 47
;  LENGTH: 275
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Amino acid sequence of TIC7016PL, wherein an additional alanine
;  OTHER INFORMATION:residue is inserted immediately following the initiating
;  OTHER INFORMATION:methionine.
US-15-846-796-47

  Query Match             99.4%;  Score 1369;  DB 3;  Length 275;
  Best Local Similarity   98.9%;  
  Matches  272;  Conservative    2;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MATNLDLKMESWLALNDISLHQNLEPVAIKLATSDQTVVSQGIFVGNQLSEARIADNQVQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MATNLDLKMESWLALNDISLHQNLEPVAIKLATSDQTVVSQGIFVGNQLSEARIADNQVQ 60

Qy         61 QALQSFGRYSAAVKEAAKIAPTTGLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKIL 120
              |||||||||| |||||||:|||||||||||||||||||||||||||||||||||||||||
Db         61 QALQSFGRYSTAVKEAAKVAPTTGLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKIL 120

Qy        121 QNPLIHLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QNPLIHLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSS 180

Qy        181 EKQTEKLFTQSTINCEENIDIYIYSSSVTMEEHSGKHNVKQVEFEIQETQLRFTKELWSL 240
              |||||||||||||||||||||||||||||||||:||||||||||||||||||||||||||
Db        181 EKQTEKLFTQSTINCEENIDIYIYSSSVTMEEHNGKHNVKQVEFEIQETQLRFTKELWSL 240

Qy        241 YSDAVLAKHLALMDDWLNGIDTKADNRLSTLTCLV 275
              |||||||||||||||||||||||||||||||||||
Db        241 YSDAVLAKHLALMDDWLNGIDTKADNRLSTLTCLV 275

Thus, SEQ ID NO: 47 of the US Patent is a species of the instant genus of amino acid sequences having at least 62%, or 65%, or 70%, or 75%, or 80%, or 85%, or 90%, or 95%, or about 100% amino acid sequence identity to an amino acid sequence selected from the group consisting of SEQ ID NO: 33 or SEQ ID NO: 49 (SEQ ID NO: 49 is 99.6% identical to SEQ ID NO: 33).  
Thus, the recombinant nucleic acid, the plant comprising the recombinant nucleic acid and resistant to insect infestation, the seed comprising the recombinant nucleic acid, the insect inhibitory composition comprising the recombinant nucleic acid, the commodity product, of the claims of US Patent, are the species of the genus of instant claims. 
The claim language of the US Patent is essentially the same as that of instant application. 
In addition, claims 8 and 10 of the US Patent are narrower than instant claims 8 and 10. 
Again, the rejection is made to sequences having at least 62%, or 65%, or 70%, or 75%, or 80%, or 85%, or 90%, or 95%, or about 100% amino acid sequence identity to SEQ ID NO: 33 or SEQ ID NO: 49, not made to SEQ ID NO: 33 and 49 (100% sequence identity). 
Thus, claims of the US Patent anticipate instant claims.  
Note: the examiner has noticed that instant application is a division of the US Patent.  However, according to MPEP 804.04, in a divisional application, a nonstatutory double patenting rejection may be appropriate in situations in which the invention presented in the divisional is not the same invention that was the subject of the restriction requirement. 

As analyzed above, TIC7016 has different activity and specificity from that of TIC7017 (SEQ ID NOs: 33 and 49). 
Therefore, SEQ ID NO: 47 of US Patent is a different toxin from instant SEQ ID NOs: 33 and 49.  SEQ ID NOs: 33 and 49 should not have been rejoined in the US Patent. The restriction was proper.  
However, the genus of sequences having at least 62%, or 65%, or 70%, or 75%, or 80%, or 85%, or 90%, or 95%, or about 100% amino acid sequence identity to SEQ ID NO: 33 or SEQ ID NO: 49 encompass the subject matter of both US Patent and instant application.  Therefore, the rejection is made to the genus of sequences having at least 62%, or 65%, or 70%, or 75%, or 80%, or 85%, or 90%, or 95%, or about 100% amino acid sequence identity to SEQ ID NO: 33 or SEQ ID NO: 49, and the subject matter of using the genus of sequences. 
The ODP rejection is not made to SEQ ID NO: 33 and 49 (100% sequence identity), which are different proteins from the allowed SEQ ID NO: 47.  
Thus, the double patenting rejection is proper.  

The closest sequence matches in prior art
Against instant SEQ ID NO: 33
US-14-912-356-18
; Sequence 18, Application US/14912356
; Publication No. US20160186204A1
; GENERAL INFORMATION
;  APPLICANT: Pioneer HiBred International
;  APPLICANT:Liu, Lu
;  APPLICANT:O'Rear, Jessica
;  APPLICANT:Park, Young Jun
;  APPLICANT:Rosen, Barbara
;  APPLICANT:Schellenberger, Ute
;  APPLICANT:Schepers, Eric
;  APPLICANT:Wei, Zun-Zhi
;  APPLICANT:Xie, Weiping
;  APPLICANT:Yalpani, Nasser
;  APPLICANT:Zhong, Xiaohong
;  APPLICANT:Zhu, Genhai
;  TITLE OF INVENTION: PROTEINS HAVING INSECTICIDAL ACTIVITY AGAINST COLEOPTERA
;  FILE REFERENCE: 5273-WO-PCT
;  CURRENT APPLICATION NUMBER: US/14/912,356

;  PRIOR APPLICATION NUMBER: US 61/866,747
;  PRIOR FILING DATE: 2013-08-16
;  NUMBER OF SEQ ID NOS: 922
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18
;  LENGTH: 266
;  TYPE: PRT
;  ORGANISM: Klebsiella oxytoca
US-14-912-356-18

  Query Match             15.5%;  Score 213;  DB 14;  Length 266;
  Best Local Similarity   23.7%;  
  Matches   50;  Conservative   57;  Mismatches   98;  Indels    6;  Gaps    4;

Qy         68 YSAAVKEAAKIAPTT---GLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKILQNPLI 124
              ::: :  |   || |   || ||::: |: | :|   |:   |   : ::   :   | :
Db         54 HASKLVNATSSAPQTMFDGLQTIVNLCRVQSGYNALDPDGTGNKVYFTRFTQNVANVPCL 113

Qy        125 HLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSSEKQTE 184
               ||::  |: |: : : :| |:   : ::|:: :|: ||  |: :|||:| | ::: |  
Db        114 SLLSAETKNIKQQSHNADELINSFVDAFDGLTQSDQSKIKSSVTSLAKAALSYANQDQKS 173

Qy        185 KLFTQSTINC-EENIDIYIYSSSVTMEEHSGKHNVK-QVEFEIQETQLRFTKELWSLYSD 242
                |||: :   :: :   :|:|:  :     |  :  : |: :|:     ::  |    |
Db        174 SNFTQNILQTGDDQVIFTLYASTFEISSTQSKGVISFKSEYSLQQALYSLSRASWERVKD 233

Qy        243 AVLAKHLALMDDWLNGIDTKADNRLSTLTCL 273
                  :    |: ||| : | | :  ||:  |
Db        234 LFAEQEKTTMEQWLNDMKTPAKSG-STVKAL 263

Against instant SEQ ID NO: 49

US-14-912-356-18
; Sequence 18, Application US/14912356
; Publication No. US20160186204A1
; GENERAL INFORMATION
;  APPLICANT: Pioneer HiBred International
;  APPLICANT:Liu, Lu
;  APPLICANT:O'Rear, Jessica
;  APPLICANT:Park, Young Jun
;  APPLICANT:Rosen, Barbara
;  APPLICANT:Schellenberger, Ute
;  APPLICANT:Schepers, Eric
;  APPLICANT:Wei, Zun-Zhi
;  APPLICANT:Xie, Weiping
;  APPLICANT:Yalpani, Nasser
;  APPLICANT:Zhong, Xiaohong
;  APPLICANT:Zhu, Genhai
;  TITLE OF INVENTION: PROTEINS HAVING INSECTICIDAL ACTIVITY AGAINST COLEOPTERA
;  FILE REFERENCE: 5273-WO-PCT
;  CURRENT APPLICATION NUMBER: US/14/912,356
;  CURRENT FILING DATE: 2016-02-16
;  PRIOR APPLICATION NUMBER: US 61/866,747
;  PRIOR FILING DATE: 2013-08-16
;  NUMBER OF SEQ ID NOS: 922
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18
;  LENGTH: 266
;  TYPE: PRT
;  ORGANISM: Klebsiella oxytoca
US-14-912-356-18

  Query Match             15.5%;  Score 213;  DB 14;  Length 266;
  Best Local Similarity   23.7%;  
  Matches   50;  Conservative   57;  Mismatches   98;  Indels    6;  Gaps    4;

Qy         69 YSAAVKEAAKIAPTT---GLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKILQNPLI 125

Db         54 HASKLVNATSSAPQTMFDGLQTIVNLCRVQSGYNALDPDGTGNKVYFTRFTQNVANVPCL 113

Qy        126 HLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSSEKQTE 185
               ||::  |: |: : : :| |:   : ::|:: :|: ||  |: :|||:| | ::: |  
Db        114 SLLSAETKNIKQQSHNADELINSFVDAFDGLTQSDQSKIKSSVTSLAKAALSYANQDQKS 173

Qy        186 KLFTQSTINC-EENIDIYIYSSSVTMEEHSGKHNVK-QVEFEIQETQLRFTKELWSLYSD 243
                |||: :   :: :   :|:|:  :     |  :  : |: :|:     ::  |    |
Db        174 SNFTQNILQTGDDQVIFTLYASTFEISSTQSKGVISFKSEYSLQQALYSLSRASWERVKD 233

Qy        244 AVLAKHLALMDDWLNGIDTKADNRLSTLTCL 274
                  :    |: ||| : | | :  ||:  |
Db        234 LFAEQEKTTMEQWLNDMKTPAKSG-STVKAL 263

Conclusion
Claims 1-25, 27-28 are rejected. 
Claim 26 is objected. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662
/Ashley K Buran/Primary Examiner, Art Unit 1662